Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the Response after Ex Parte Quayle Action filed on 06/21/2022. Of the previously presented claims 21-40, applicant amended claims 23, 25, 26, 28 and 35. Therefore, the claims 21-40 are pending.

Summary of this Office Action
The claims 21-40 as amended are similar to claims 1-20 of parent U.S. Patent 10,762,574. The terminal disclaimer filed for the parent patent has been approved by the office on 06/23/2022. Therefore, the claims 21-40 are deemed to be allowable over same rational as its parent patent which is discussed below:

Reasons for Allowance
With regards to claim 21, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “receiving pet monitoring data from at least one sensor on a pet monitoring device worn by a pet, wherein the pet monitoring data comprises an activity level received from at least one of a gyroscope or an accelerometer; transmitting at least a portion of the pet monitoring data to an insurer computing device; transmitting the background data to the insurer computing device, wherein the pet monitoring data is used to verify or supplement the background data received from the user input, and wherein the insurer computing device calculates a preliminary premium rate based on the background data; and receiving an adjusted premium rate for the pet from the insurer computing device, wherein the adjusted premium rate is determined by the insurer computing device by adjusting the preliminary premium rate based on the pet monitoring information “ in a system and method for pet insurance underwriting, rating, adjustments and enrollment.
The reasons for allowance for all the other independent claims is the same as set forth for claim 21 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
 The claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination order of elements of claim set is integrated into a practical application by providing improvement in the field of pet insurance with improved data acquisition and verification in addressing existing issue of inflated premium of pet insurance to protect insurance providers from financial loss in light of uncertainty due to availability of limited amount of reliable data and lack of advanced actuarial models as to assess risk level associated with a pet in determining risk premium for the insurance protection (see Specification: paragraph [0005-0009]). The detection and transmission of pet monitoring data including pet activity levels by a pet monitoring device worn by a pet which is verified and supplemented by a server as a filter prior to transmission to an insurance company enables the insurance company to build and refine their own accurate actuarial model based on received accurate and verified identified/detected pet monitoring data, adjust personalized premium rate for the pet based on modified models and/or the pet monitoring data for the specific pet and automatically adjust auto-payment amount to match the adjusted premium rate thereby providing accurate and personalized insurance premium for a pet based on the monitored data and activity level read by gyroscope/accelerometer transmitted or received from sensor on a pet monitoring device worn by the pet (see Specification: paragraph [0072, 0077 and 0082]). The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Dial et al. teach providing pet insurance plan with pet tracking system employing go-fencing capability (see abstract, paragraph [0009, 0040, 0043]). The prior art of Wedig et al. teach sensor for usage-based real estate property insurance and fails to teach feature of server as a filter receiving monitoring data from pet monitor worn by the pet and supplementing and/or verifying accuracy of previously submitted background data prior to transmitting the accurate and verified monitored data to the insurer computing device. The Non-Patent Literature of Weiss disclosed pet insurance details, its value and net savings to a pet owner (see page 1-2). The foreign prior art of Marshall et al.  et al. disclosed pet medical insurance that cover services at veterinary hospital outside of pet insurance  (see abstract; page 2 lines 14-23)). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 21-40 are deemed to be allowable over same rational as its parent patent as specified above and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        07/16/2022